Citation Nr: 0117152	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  95-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran's claim for a total disability rating based on 
individual unemployability was received by the RO in January 
2001.  Service connection has not been established for any of 
the veteran's disabilities.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  


REMAND

In a January 2001 rating decision, the RO denied service 
connection for Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda (PCT), soft tissue sarcoma, chloracne 
multiple myeloma and cancers of the lungs, bronchus, larynx, 
and trachea as a result of exposure to herbicides.  The RO 
also denied service connection for bronchitis, and elevated 
lipids and triglycerides.  Entitlement to non-service-
connected pension was denied.  The veteran was notified in 
January 2001.  Later in January 2001 and in February 2001, 
the RO received statements in which the veteran asserted his 
disability generally and that he had disability from 
herbicide exposure.  He asked for further testing.  Liberal 
reading of these statements leads the Board to conclude that 
the veteran submitted a timely notice of disagreement with 
the January 2001 rating decision.  See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  The RO has yet to generate a 
statement of the case in response to the veteran's notice of 
disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

In July 1991, the Board denied service connection for post-
traumatic stress disorder (PTSD).  Decisions of the Board are 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  
See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. Cir. 1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000).  

Initial review shows that much of the evidence submitted 
since 1991 is cumulative.  At the time of the 1991 decision, 
the record contained diagnoses of PTSD as well as diagnoses 
that the veteran had some symptoms of PTSD.  The Board 
remanded the case and had the veteran and the record examined 
and evaluated by a Board of two psychiatrists, who concluded 
that the veteran did not have PTSD.  Since then, there have 
been additional records which carry a diagnosis of PTSD with 
little explanation.  These are cumulative of similar records 
which were in evidence in 1991.  There are also diagnoses 
that the veteran has some symptoms of PTSD.  These are 
cumulative of the summary of hospitalization from May to July 
1986, which diagnosed elements of PTSD, and similar records 
which were in evidence in 1991.  There are new records which 
note the veteran's assertion, or the history given by him, 
that he has PTSD.  This is cumulative of the veteran's 
previous assertions and patient-provided histories.  Having a 
doctor record the assertion or historical information 
repeated by the veteran, without more, does not make it new 
evidence.  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  
There are also additional records with other diagnoses, such 
as those from the Social Security Administration.  These 
other diagnoses are not material to the claim for service 
connection for PTSD.  

The RO last issued a Supplemental Statement of the Case on 
the issue of entitlement to service connection for PTSD in 
January 2001.  In April 2001, additional evidence was 
received in support of the veteran's claim, including a 
report from the Central State Hospital showing that the 
veteran was admitted for several days in March 2001 with 
diagnoses including PTSD.  As noted above, a diagnosis with 
nothing more is cumulative and not new and material.  
However, the summary shows that this was an evaluating 
facility.  This raises the possibility that there may be 
underlying reports of tests and evaluations supporting the 
diagnosis of PTSD.  The RO should obtain and consider the 
entire record from the State hospital.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA, to be codified at 38 U.S.C. § 5103A(f).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a complete 
records of the veteran's treatment from 
the Central State Hospital, to include 
records concerning his hospitalization at 
that facility in March 2001.

3.  Thereafter, the RO should determine 
whether the veteran has submitted new and 
material evidence to reopen his claim for 
service connection for PTSD.  If the RO 
finds that the claim has been reopened, it 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

4.  In view of the VCAA, the RO should 
readjudicate the claims for service 
connection for Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea 
tarda (PCT), soft tissue sarcoma, 
chloracne multiple myeloma and cancers of 
the lungs, bronchus, larynx, and trachea 
as a result of exposure to herbicides; 
service connection for bronchitis, service 
connection for elevated lipids and 
triglycerides; and entitlement to non-
service-connected pension.   If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a SOC on these issues and 
advised of the action necessary to 
complete an appeal with regard to these 
issues.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


